-l>w

\CW\|G\U\

10
ll
l2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3116-cv-00401-MMD-CBC Document 34 Filed 02/04/19 Page 1 of 4

AARON D. FORD
Attomey General

JOSHUA M. HALEN, Bar No. 13885
Deputy Attomey General

State of Nevada

Bureau of Litigation

Public Safety Division

100 N. Carson Street

Carson City, Nevada 89701»4717

Tel: (775) 684-1209

E-mail: jhalen@ag.nv.gov

Attorneys for Defendants
Romeo Aranas and Don Poag

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
RICl-IARD R. GATES, Case No. 3:16-cv-OO401-MMD-CBC
Plaintiff,
DEFENDANTS’ MOTION FOR EXTENSION OF
vs. TIME TO FILE DISPOSITIVE MOTION

(FIRST REQUEST)
ROBERT LEGRAND, et al.,

Defendants.

Defendants Romeo Aranas and Don Poag by and through counsel, Aaron D. Ford, Attomey
General of the State of Nevada, and Joshua M. Halen, Deputy Attomey General, move for an
enlargement of time to file a dispositive motion. This Motion is based on the following Memorandum of
Points and Authorities and all papers and pleadings on file in this case.

MEMORANDUM OF POINTS AND AUTHORITIES
I. LAW AND ARGUMENT

This is a prisoner civil rights action brought by Plaintiff Richard Gates (“P|aintiff’), pursuant to
42 U.S.C. § 1983 and the Eighth Amendment to the U.S. Constitution. Plaintiff is an inmate in the
custody of the Nevada Department of Corrections (“NDOC”), currently housed at Lovelock
Correctiona| Center (“LCC”). The Court has allowed Plaintiff to proceed with an Eighth Amendment
deliberate indifference to serious medical needs claim based on alleged trouble he had obtaining his
medication. Plaintiff has sued NDOC Director of Nursing Poag and NDOC Medical Director Dr.

Aranas for responding to his grievance.

 

\ooo\lo\'~ll-PWN-‘

NNNNNNNNN_-‘____‘-o___»
O¢\IG\MAWN_O\QW\IO\Vl-PUJN_O

 

 

Case 3:16-cv-00401-MMD-CBC Document 34 Filed 02/04/19 Page 2 of 4

On November 6, 2018, the Court issued its order granting Plaintiff s motion for extension of
time to complete discovery. (ECF No. 29.) The Court scheduled January 4, 2019, as the discovery
completion date and February 4, 2019, as the dispositive motions deadline. (Id.)

On January 3, 2019, Plaintiff filed his Second Request for Extension of Time (“Second
Request”) and requested that the discovery deadline be extended forty-five days. (ECF No. 31 .)
Defendants filed their Opposition to Plaintift’s Second Request (ECF No. 32) and Plaintiff filed his
Reply on January 22, 2019 (ECF No. 33). As of the date of this Motion, the Court has not ruled on
Plaintiff s Second Request.

As Plaintiff`s Second Request regarding the extension of the discovery deadline is still outstanding,
Defendants request that the dispositive motions deadline be extended. Defendants request that the
dispositive motions deadline be extended 30 days after the Court denies Plaintiff s Second Request, if the
Court denies the Second Request. Should the Court grant Plaintiff’s Second Request, Defendants request
that the dispositive motions deadline be extended until 30 days after the new discovery completion
deadline.

Federa| Rule of Civil Procedure 6(b)( l) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

The proper procedure, when additional time for any purpose is needed, is to present a request for
extension of time before the time fixed has expired. Canup v. Miss. Val. Barge Line Co., 31 F.R.D. 282
(W.D. Pa. 1962). Extensions of time may always be asked for, and usually are granted on a showing of
good cause if timely made under subdivision (b)(l) of the Rule. Creedon v. Taubman, 8 F.R.D. 268 (N.D.
Ohio 1947).

Defendant seeks an enlargement of time to file a dispositive motion. Good cause exists to extend
the time to file this motion. The extension of time is needed as Plaintiff has filed a Second Request to
extend the discovery deadline and that Request has not been ruled on as of the date of this Motion, Plaintiff
filed his Second Request to extend the discovery deadline one day before the current deadline, as opposed

to 21 days as the Local Rules require. As such, Plaintiff`s Second Request has not been ruled on by the

 

\QO°\|G\(J\AL»JN_‘

W\lo\ll\¢§L»-)N_‘o\o®\lc\!/’JAWN'_‘C

 

 

Case 3:16-cv-OO401~MN|D-CBC Document 34 Filed 02/04/19 Page 3 of 4

Court and it is unclear whether Defendants will be required to continue with discovery or file a dispositive
motion. According|y, Defendants request an extension of time to file a dispositive motion. Defendants
request that if Plaintiff s Second Request is denied, the dispositive motions deadline be extended to 30
days aher the Court denies Plaintiff s Second Request. lf the Couit grants Plaintiff s Second Request and
extends the discovery completion deadline, Defendants request that the dispositive motions deadline be
extended to 30 days aRer the new discovery completion deadline, Plaintiff will not be prejudiced the
granting of this Motion. This request is made in good faith and is not for the purposes of delay.
II. CONCLUSION

Based on the foregoing, Defendants respectfully request an extension of time to file a dispositive
motion. Defendants request that if Plaintiff s Second Request for Extension of Time is denied, the
dispositive motions deadline be extended to 30 days after the Court denies Plaintiff s Second Request. lf
the Court grants Plaintift’s Second Request and extends the discovery completion deadline, Defendants
request that the dispositive motions deadline be extended to 30 days alter the new discovery completion
deadline.

DATED this 4'h day of February, 2019.

AARON D. FORD
Attomey Genera|

1
By: (/L.\'/ f
UosHuA M. HALEN
Deputy Attomey General
State of Nevada
Bureau of Litigation
Public Safety Division

Attorneysfor Defendant

  
   

US

DArED:ijJ'/W/ al

 

 

\OQ°\|Q\LIi-Bb-|N-‘

NNNNNNNNNo-oo_»___i__»___
W\lo\LI\-§'»JJN_‘O©®\IC\(JIAWN_O

 

 

 

Case 3:16-cv-00401-MMD-CBC Document 34 Filed 02/04/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that 1 am an employee of the Office of the Attomey Genera|, State of Nevada, and that
on this 4‘h day of February, 2019, 1 caused to be served a copy of the foregoing, DEFENDANTS’
MOTION FOR EXTENSION OF TIME TO FILE DISPOSITIVE MOTION (FIRST
REQUEST), by U.S. District Court CM/CFE Electronic Filing to:

Richard Gates #27835
Lovelock Correctional Center
1200 Prison Road

Lovelock, NV 89419
lcclawlibrary@doc.nv.gov

h

§ iW; §§m_i()§n€
ployee of the 0 i e

of the Attomey General

 

